Case 1:20-cv-08135-GHW Document 16 Filed 01/22/21 Page 1 of 9



                                         USDC SDNY
                                         DOCUMENT
                                         ELECTRONICALLY FILED
                                         DOC #:
                                         DATE FILED: 1/22/2021
Case 1:20-cv-08135-GHW Document 16 Filed 01/22/21 Page 2 of 9
Case 1:20-cv-08135-GHW Document 16 Filed 01/22/21 Page 3 of 9
Case 1:20-cv-08135-GHW Document 16 Filed 01/22/21 Page 4 of 9
Case 1:20-cv-08135-GHW Document 16 Filed 01/22/21 Page 5 of 9
Case 1:20-cv-08135-GHW Document 16 Filed 01/22/21 Page 6 of 9
Case 1:20-cv-08135-GHW Document 16 Filed 01/22/21 Page 7 of 9
             Case 1:20-cv-08135-GHW Document 16 Filed 01/22/21 Page 8 of 9
STIPULATED CONFIDENTIALITY AGREEMENT AND PROTECTIVE ORDER
January 22, 2021




             January 22, 2021
Case 1:20-cv-08135-GHW Document 16 Filed 01/22/21 Page 9 of 9
